Warner, J.
The question made by the record in this case is, whether the purchasers of the steamboat White Rose', at a sheriff’s sale, made by virtue of executions, issued to enforce a steamboat lien, as provided by the 1968j 1969 sections of the Code, acquired a good title thereto, as against the owners‘of the boat, so as to protect them as garnishees, at the suit of an attachment creditor of one of the owners of the boat, prior to such sale. We are of the opinion, frpm the facts and proceedings stated in the record, that the requirements of the Code were complied with, and that the purchasers at the sheriff’s sale acquired a good title to the boat, as against the owners thereof, prior to such sale, and are not liable, as garnishees, to the creditors of such owners, for the value of the boat so purchased by them. The executions, under • which the boat was sold, having been issued against the persons owning the boat, as <■ well as against the boat, after-demand and refusal to pay the debt claimed, as provided by the Code, and not against the boat alone, it was not such a proceeding to enforce a maritime lien against the boat alone, as would give to the District Courts of the United States exclusive jurisdiction, under the Act of Congress of 1789.
Let the judgment of the Court below be affirmed.